- '.AT£ [if 'iU\C: ill,s.J I

                                                                    20IUUL28 Li 9:58


     IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                         DIVISION ONE

STATE OF WASHINGTON,                              No. 70203-3-1


       Respondent/Cross Appellant,

              v.



KENNETH R. BURNETT,                               UNPUBLISHED OPINION

       Appellant/Cross Respondent.                FILED: July 28, 2014


       Verellen, A.C.J. — Kenneth Burnett pleaded guilty to one count of possession of

a controlled substance, heroin, under RCW 69.50.401. As a result, the trial court

imposed a $1,000 fine under RCW 69.50.430 (VUCSA fine) at sentencing. Burnett

appeals, arguing that the fine should be waived due to his indigency. The State cross

appeals, arguing that the trial court should have imposed a $2,000 VUCSA fine because

there is no finding of indigency and this is Burnett's second VUCSA conviction.

Because it is unclear from the record whether the court found Burnett indigent and

entitled to a suspension or deferral of the fine, we remand to the trial court.

                                       DISCUSSION


       Burnett argues that the trial court erred in imposing the $1,000 VUCSA fine

because there was evidence that he was indigent and the fine may be waived if the trial
No. 70203-3-1/2



court finds the defendant is indigent.1 The State argues that the trial court erred in not

imposing a $2,000 VUCSA fine because there was no specific finding that Burnett is

indigent and this is his second VUCSA conviction. Because it is unclear whether the

trial court intended to find Burnett indigent and suspend or defer the VUCSA fine, we

remand for further proceedings.

       RCW 69.50.430 states that:

             (1) Every person convicted of a felony violation of RCW 69.50.401
       through 69.50.4013, 69.50.4015, 69.50.402, 69.50.403, 69.50.406,
       69.50.407, 69.50.410, or 69.50.415 shall be fined one thousand dollars in
       addition to any other fine or penalty imposed. Unless the court finds the
       person to be indigent, this additional fine shall not be suspended or
       deferred by the court.

              (2) On a second or subsequent conviction for violation of any of the
       laws listed in subsection (1) of this section, the person shall be fined two
       thousand dollars in addition to any other fine or penalty imposed. Unless
       the court finds the person to be indigent, this additional fine shall not be
       suspended or deferred by the court.

Imposition of this fine is mandatory unless the trial court finds the defendant indigent.2

       At sentencing, the State requested a $2,000 VUCSA fine, based upon Burnett's

prior conviction for possession of cocaine. Burnett's attorney asked the court to find

Burnett indigent and not impose the VUCSA fine because, although Burnett "has had

some work history in the past[, h]e has not been employed for some time."3 He also

explained to the court that Burnett was presently unemployed and "would not be able to



       1Additionally, Burnett argues that the trial court's boilerplate finding that he had
the ability to pay was not supported by the record. But because RCW 69.50.430
requires a finding of indigency, not the ability to pay, this boilerplate finding alone does
not support the trial court's imposition of the fine.
       2 State v. Mayer, 120 Wn. App. 720, 726, 86 P.3d 217 (2004).
       3 Report of Proceedings (RP) (Mar. 26. 2013) at 3.
No. 70203-3-1/3


take advantage of work release."4 In its oral ruling, the trial court stated, "I will reduce

the drug fine from $2,000 to $1,000. But since trafficking was involved here, I think it's

appropriate there be a fine, at least a partial fine, for that trafficking activity."5

       The trial court did not make a specific finding that Burnett was indigent, and it is

unclear whether or not it intended to do so. On the one hand, the trial court did not

check the box on the judgment and sentence stating that the VUCSA fine was deferred

due to indigency, the judgment and sentence includes only a boilerplate finding that

Burnett has the present or future ability to pay legal financial obligations, and, by

imposing the $1,000 fine, the trial court may be implying that Burnett has some ability to

pay. On the other hand, defense counsel presented evidence of indigency, the trial

court did reduce the fine, Burnett was represented by a public defender at trial and, less

than two weeks after the judgment and sentence were entered, the same judge

authorized Burnett to seek review at public expense due to his indigency.

       Burnett argues that the trial court made an implicit finding that he was indigent for

purposes of the VUCSA fine. But that is not clear based upon the record. The trial

court specifically stated that it was "reducing]" the fine, not suspending or deferring the

fine, as would be appropriate based on the language of the statute after a finding of

indigency.6 Because the trial court's language fails to track the language of the statute,

we do not agree that there was an implicit finding of indigency.

       Given Burnett's criminal history, a $2,000 VUCSA fine is required unless the trial

court has suspended or deferred the fine based upon a finding of indigency. Therefore,


       4 Id, at 2.
       5 Id, at 4.
       6 It appears the statute allows suspension or deferral but not a partial reduction.
No. 70203-3-1/4


we remand to the trial court to clarify whether or not Burnett is indigent and, if indigent,

to articulate whether or not the fine should be suspended or deferred.

       We remand for further proceedings consistent with this opinion.7




WE CONCUR:




                                                   Srckg^,




       7 We note that, in the event that Burnett has completed his incarceration upon
resentencing, the trial court's determination of indigency should focus on Burnett's then-
current indigency, not his indigency at the original sentencing hearing.